RENDERED: NOVEMBER 5, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                              NO. 2020-CA-0461-MR

STEPHEN S. WILLIS                                                     APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE BRIAN C. EDWARDS, JUDGE
                        ACTION NO. 13-CI-004627


KENTUCKY UNEMPLOYMENT
INSURANCE COMMISSION AND
RELIABLE EXPRESS                                                      APPELLEES


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

CALDWELL, JUDGE: Stephen S. Willis appeals from a Jefferson Circuit Court

judgment affirming a Kentucky Unemployment Insurance Commission (“KUIC”)

order reversing a referee’s decision and ruling that Willis was disqualified from

receiving unemployment benefits. We affirm.
                    FACTS AND PROCEDURAL HISTORY

             Willis was employed as a truck driver for Reliable Express in May

2009. On or about May 28, 2009, Willis was discharged by the owner of Reliable

Express, Don Gettelfinger. According to Gettelfinger, Willis’s refusal to take the

route Gettelfinger instructed him to take led to Willis’s discharge. Willis admits

that he refused to take the route Gettelfinger instructed him to take – traveling

southward towards Kentucky from central Indiana on State Route 3 rather than

using the interstate highways I-65 and/or I-69. Whether Gettelfinger’s instruction

to take State Route 3 was reasonable is the key dispute in this case.

             Willis filed a claim for unemployment insurance benefits in Kentucky.

The Division of Unemployment Insurance deemed Willis eligible to receive

unemployment benefits and issued a notice of its determination that Willis was not

discharged due to misconduct. Reliable Express appealed to a referee.

             In August 2010, the referee conducted an evidentiary hearing.

Gettelfinger testified at this hearing; Willis did not. The referee found that

Reliable Express had not met its burden of proving that Willis was discharged for

committing misconduct. Reliable Express appealed to KUIC.

             KUIC remanded the case back to a different referee for an additional

hearing to further develop the evidentiary record. In its order returning and

remanding, KUIC indicated its desire to hear evidence from Willis, who had not


                                          -2-
appeared at the first evidentiary hearing – apparently due to his notice of the

administrative hearing being returned as undeliverable. It also sought additional

testimony from Gettelfinger about the circumstances leading to prior verbal

warnings to Willis and whether Willis knew his job was in jeopardy. KUIC did

not request the new referee to make a decision on disqualification, but simply to

conduct an evidentiary hearing and to submit the evidence to KUIC for KUIC to

decide if Willis was disqualified.1

              A new referee conducted two evidentiary hearings, at which Willis

and Gettelfinger testified. (An additional hearing was scheduled to allow the

parties to present more evidence.) The referee then submitted the evidence –

including transcripts of the hearings and documentary evidence – to KUIC.

              According to Gettelfinger’s testimony, Gettelfinger told Willis to take

State Route 3 – rather than the interstate – because it was the shortest and most

direct route for the delivery and would thereby save fuel costs. Reliable Express

had a policy requiring its drivers to take the routes they were instructed to take.

And Willis had a history of receiving prior verbal warnings for being

argumentative and for various other infractions according to Gettelfinger.


1
  See generally Kentucky Administrative Regulations (KAR) 787 KAR 1:110 for information
about “the appeals process and general rules for the conduct of hearings” in unemployment
proceedings. See also Kentucky Revised Statutes (KRS) 341.115 and KRS 341.430. The referee
conducting the additional evidentiary hearings for KUIC explained on the record that he would
simply be conducting the evidentiary hearings and then submitting the evidence to KUIC for it to
review.

                                              -3-
             According to Willis’s testimony, taking the interstate would be both

faster and safer. He claimed that the truck’s transmission was not in good shape

and that driving through several towns on the state route would be risky. Willis

also alleged that Gettelfinger had recently asked him to drive more hours than

legally allowed, which Willis refused to do. Willis asserted that Gettelfinger acted

in anger to get back at Willis for refusing to drive over his legally allowed hours

and to force Willis to have to stay overnight in Indiana to comply with hour

limitations rather than being able to get home to Louisville that night. And Willis

has claimed it would be practically impossible to make the delivery to a site near

an I-65 exit in Shepherdsville, Kentucky, without getting on the interstate.

             Willis also submitted audio recordings of phone conversations with

Gettelfinger and other Reliable Express representatives – including a taped phone

call in which Willis argued that Gettelfinger’s proposed route would take longer

than the interstate and would result in him having to spend the night away from

home to not go over hourly driving limits. In this call, Willis suggested

Gettelfinger was ordering that route to get back at Willis for refusing to go over

hourly driving limits and Gettelfinger told Willis to follow the ordered route or be

fired. Willis told Gettelfinger he would be “damned” if he took State Route 3,

which he referred to as a “little country road” he had taken “years ago” and that he

would be “staying on the main roads.” (Pp.149-50 of Transcript of Evidence from


                                         -4-
3/1/2011 hearing.) Ultimately, Gettelfinger told Willis to just go turn in his keys

and bills when he got to Louisville as Willis was being terminated.

              KUIC reviewed the evidence and entered an order reversing the prior

referee’s determination that Willis was entitled to receive unemployment. KUIC

found that Willis was discharged for refusing to obey instructions. It also found

Gettelfinger’s instructions were reasonable. Thus, it determined that Willis was

disqualified from receiving unemployment benefits due to misconduct.

              After discussing several statutes and case law construing them, KUIC

explained the reasons for its decision in favor of Reliable Express, including its

assessment of Gettelfinger’s being more credible than Willis and its determination

that Reliable Express met its burden of proving that Willis was discharged for

misconduct:

                     Although the employer cited numerous incidents
              during the hearing, it is clear that claimant’s refusal to
              obey Mr. Gettelfinger’s instruction on May 27, 2009 was
              the act that precipitated his discharge. The claimant had
              a history of being argumentative toward Mr. Gettelfinger,
              which was further demonstrated by claimant’s
              argumentative behavior throughout the hearing.
              Therefore, the testimony of Mr. Gettelfinger is accepted
              as being the more credible evidence.

                    Mr. Gettelfinger instructed claimant to drive back
              to Louisville, Kentucky on State Route 3 on May 27,
              2009; the claimant refused to do so. The instruction was
              reasonable, as it is the employer’s prerogative to set
              routes for drivers based on the needs of the company. In


                                         -5-
             this case, the state route was the shortest distance and
             would save the company money in fuel costs.

                    The claimant’s defense was that he felt that
             traveling on the rural highway would be unsafe and that
             he believed Mr. Gettelfinger was trying to punish him by
             forcing him to take a longer route in terms of driving
             time. The claimant has failed to prove that the route in
             question would have presented any risk(s) to his safety or
             that Mr. Gettelfinger was attempting to punish him in any
             way by setting the route in question. Absent a showing
             that obeying the employer’s instruction would have
             placed claimant at risk or that the instruction was
             otherwise unreasonable, it must be found that claimant
             refused to obey the employer’s reasonable instruction,
             which constitutes misconduct in accordance with KRS
             341.370(6).

                   In Brown Hotel Company v. Edwards, 365 S.W.2d
             299 (Ky. 1962), the Kentucky Court of Appeals held that
             the employer bears the burden, in a discharge case, to
             prove misconduct by a preponderance of the evidence.
             The employer has met its burden of proof, as required by
             Brown Hotel, supra, and therefore must prevail.

                   Claimant has received benefits during the now
             imposed period of disqualification and claimant must
             repay the Division.

(Commission order reversing 3/23/2011, Administrative Record (A.R.), pp. 165-

66.)

             Willis then filed an action in Franklin Circuit Court seeking judicial

review of KUIC’s decision in April 2011. After Willis and KUIC submitted briefs

to the Franklin Circuit Court and filed notices indicating that the case was

submitted for a final decision, the Franklin Circuit Court issued an order

                                         -6-
transferring the case to Jefferson Circuit Court in 2013.2 The Jefferson Circuit

Court entered an order dismissing the case for lack of prosecution in late 2014.

              In December 2019, Willis filed pro se a handwritten document in

Jefferson Circuit Court alleging he had not received proper notice that the case was

ready to be tried and was deprived of his right to be heard. He contended that

court notices had been sent to the wrong addresses, and that his counsel now had

dementia and did not receive notice of the proceedings being transferred to

Jefferson Circuit Court. Willis asserted that there were ongoing efforts to put a

lien for $11,000 on his house – apparently to recoup unemployment benefits. And

he argued that KUIC had erred in disqualifying him from receiving unemployment

benefits for his discharge from Reliable Express.

              Willis appeared before the Jefferson Circuit Court at motion hour on

January 6, 2020. The judge verified Willis’s identity and reviewed the handwritten

document, which he construed as a motion to place the case back on the court’s

docket and he asked Willis if that was correct. Willis agreed, and stated that he

was never notified that his case was dismissed. Willis explained that the case went



2
 The case was transferred from Franklin Circuit Court to Jefferson Circuit Court to comply with
KRS 341.450(1) which provides that an aggrieved party may seek judicial review of a KUIC
decision by filing a complaint “in the Circuit Court of the county in which the claimant was last
employed[.]” The Franklin Circuit Court found nothing in the administrative record to show that
Willis worked in Franklin County and found that Jefferson County was Willis’s last place of
employment.



                                               -7-
back eleven years and expressed his understanding that, under a statute, if

unemployment benefits were not collected or recouped within five years, collection

efforts must be dismissed.3 He indicated his former counsel had dementia so he

was representing himself. The court set a February hearing date, which was later

rescheduled to early March due to a scheduling conflict.4

               The Jefferson Circuit Court issued an opinion and order in March

2020 affirming KUIC’s order finding that Willis was disqualified from receiving

unemployment benefits due to misconduct. The circuit court determined the KUIC

order was supported by substantial evidence. Willis then timely appealed to this

Court.

                                          ANALYSIS

                                     Standard of Review

               “The judicial standard of review of an unemployment benefit decision

is whether the KUIC’s findings of fact were supported by substantial evidence and



3
 No appeal from any collection proceeding is before us and we express no opinion on the merits
of any collection proceeding. Instead, we simply address whether the circuit court properly
affirmed the KUIC decision – rendered in 2011 – reversing the referee and determining that
Willis was disqualified from receiving unemployment benefits for his discharge from Reliable
Express.
4
 A recording of the latter hearing was not included in the record on appeal although a recording
of the January 6 hearing was. The circuit court clerk’s certification of the record indicated that
one trial DVD was included in the record without specifying any particular dates; Willis
apparently did not file a designation of record, see Kentucky Rules of Civil Procedure (CR)
98(3), to request that recordings from specific dates be included in the record on appeal.



                                               -8-
whether the agency correctly applied the law to the facts.” Thompson v. Kentucky

Unemployment Ins. Comm’n, 85 S.W.3d 621, 624 (Ky. App. 2002).

             Willis argues that the circuit court erred in affirming KUIC’s decision

reversing the initial referee decision and disqualifying Willis from receiving

unemployment benefits. Willis contends that KUIC failed to correctly apply the

law and that KUIC’s finding of misconduct is not supported by substantial

evidence.

             We address these arguments in turn. The circuit court’s opinion

focuses solely on whether KUIC’s decision was supported by substantial evidence

and does not explicitly address any arguments about whether KUIC correctly

applied the law. Nonetheless, from our review of the record before us and

applicable authority, the circuit court reached the proper result as we discern no

error in KUIC’s application of the law. See Mark D. Dean, P.S.C. v.

Commonwealth Bank & Trust Co., 434 S.W.3d 489, 496 (Ky. 2014) (“If

an appellate court is aware of a reason to affirm the lower court’s decision, it must

do so, even if on different grounds.”).

            No Error in Application of Law Regarding Misconduct

             KRS 341.370(1)(b) provides that a worker may be disqualified from

receiving unemployment benefits if he/she was discharged for misconduct

connected with recent work. KRS 341.370(6) defines misconduct as including:


                                          -9-
“knowing violation of a reasonable and uniformly enforced rule of an employer”

and “refusing to obey reasonable instructions[.]”

             Willis contends that KUIC improperly failed to assess whether any

rule he violated was both reasonable and uniformly enforced, citing Douthitt v.

Kentucky Unemployment Insurance Commission, 676 S.W.2d 472 (Ky. App.

1984). He argues that Gettelfinger’s order for Willis to stay off the interstate “was

not reasonable or uniformly enforced as this was the first time Reliable [Express]

had directed Steve [Willis] to stay off of the interstate.” (Appellant’s brief, p. 5.)

But KUIC correctly points out in its brief that the basis for the finding of

misconduct in its decision was not “violation of a reasonable and uniformly

enforced rule of the employer” – instead, it was “violation of a reasonable

instruction[.]” (A.R., p. 165.) Thus, KUIC was not required to assess whether any

rule of the employer was uniformly enforced, but simply to consider whether the

employer’s instruction was reasonable.

             In arguing that KUIC improperly determined he was disqualified from

receiving unemployment benefits due to misconduct, Willis appears to mostly

challenge KUIC’s findings on factual matters which we address later. But perhaps

Willis suggests some legal authority was overlooked or misconstrued by KUIC, as

he cites Cobb v. King Kwik Minit Market, Inc., 675 S.W.2d 386 (Ky. 1984), for the




                                          -10-
proposition: “Failure of an employee to carry out an illegal order is always a valid

excuse for non-compliance.” (Appellant’s brief, p. 10.)

             To the extent that Willis suggests that Gettelfinger’s instruction to use

State Route 3 and not to use the interstate for his delivery was illegal, he has not

pointed to any supporting evidence or legal authority. To the extent that Willis

suggests he was discharged for refusing work when he believed that he could not

legally work due to limits on truckers’ working hours, KUIC did not discuss such

allegations in its order despite Willis’s testifying to being asked to drive more

hours than legally allowed. But KUIC explicitly found that the reason for Willis’s

discharge was disobeying a reasonable instruction by not taking the route directed

by his employer – thus implicitly rejecting Willis’s assertion that he was fired for

disobeying any illegal order to drive over the allowed hourly limit. In short, there

is nothing to indicate that KUIC’s decision misconstrued or ignored authority

protecting workers from discharge for refusing to follow illegal orders.

             Willis also suggests that the circuit court and/or KUIC did not accord

sufficient deference to the decision of the initial referee – whose findings were

favorable to Willis. The initial referee found, inter alia, that Willis had not refused

to follow instructions but had simply offered another, reasonable alternative and

that Gettelfinger was hostile to Willis.




                                           -11-
                 Willis cites Edwards, 365 S.W.2d at 299, as holding “when the facts

are in dispute and the findings of fact by an administrative board are supported by

substantial evidence, and the board applies the correct rule of law to the facts so

found, its final order must be affirmed.” (Reply brief, pp. 2-3.)

                 Willis seems not to recognize, however, that the initial referee

decision was not the final order by the administrative agency being reviewed by

the circuit court. Instead, the administrative order under court review was that

rendered by KUIC after gathering additional evidence – including Willis’s own

testimony. KUIC issued its own findings of fact based on the evidence before it –

which included testimony and other evidence not presented to the initial referee.5

So, the circuit court properly focused on whether the factual findings of KUIC, not

the factual findings of the initial referee, were supported by substantial evidence.

In short, we discern no reversible error in construing the law by either KUIC or the

circuit court.




5
  As this Court has explained, KUIC proceedings are different from other administrative
proceedings. KUIC has the authority to order that a case be remanded to a referee for additional
evidentiary hearings and then returned to KUIC to review the evidence and make a decision.
Though witness testimony is not generally presented directly to KUIC, KUIC makes its own
independent findings of fact and it has the authority to judge the weight and credibility of the
evidence and to disagree with a referee’s conclusion. Miller v. Kentucky Unemployment Ins.
Comm’n, 425 S.W.3d 92, 97 (Ky. App. 2013). In short, KUIC is not required to defer to a
referee’s decision.

                                              -12-
    KUIC Finding that Violation of Employer Instruction Was Reason for
            Discharge Was Supported by Substantial Evidence

             As Willis points out, the initial referee decision included a finding that

the employer had failed to meet its burden of proving that Willis was discharged

for misconduct. But upon the employer’s appeal, KUIC remanded the matter back

to another referee to take additional evidence – including Willis’s testimony – and

to submit such additional evidence to KUIC for KUIC (not the referee) to

determine if Willis was disqualified.

             After reviewing all the evidence, KUIC issued its own findings of

fact. Unlike the initial referee, KUIC found that Willis’s refusal to obey

Gettelfinger’s instruction was the reason for Willis’s discharge.

             The circuit court determined that KUIC’s finding that Willis was

discharged for disobeying a direct order was supported by substantial evidence,

noting that Willis did not dispute that he violated his employer’s order not to drive

on the interstate. We agree with the circuit court that KUIC’s finding that Willis

was discharged for disobeying his employer’s instruction was supported by

substantial evidence.

             Despite any conflicting evidence (such as Willis’s testifying to his

belief that Gettelfinger was determined to fire Willis due to refusals to drive over

legally allowable hour limits), there was substantial evidence to support KUIC’s

finding that Willis’s refusal to obey instructions about his driving route led to the

                                         -13-
discharge. See Kentucky Unemployment Ins. Comm’n v. Cecil, 381 S.W.3d 238,

245-46 (Ky. 2012) (“If there is substantial evidence in the record to support an

agency’s findings, the findings will be upheld, even though there may be

conflicting evidence in the record.”). Specifically, Gettelfinger’s testimony was

substantial evidence supporting the finding that refusal to follow instructions led to

the discharge. And so was the taped phone conversation in which Gettelfinger

informed Willis he was fired immediately after Willis declined to follow the

instruction to take State Route 3 and indicated he would stay on the interstate

instead.

             A reviewing court must not substitute its own opinion on the

credibility of witnesses or the weight of the evidence. Thompson, 85 S.W.3d at

624. KUIC, as the fact-finder, had the exclusive authority to judge the credibility

of witnesses and the weight of the evidence. Id. at 626.

             In sum, there is no reason to disturb the KUIC finding that Willis was

discharged for refusing to follow Gettelfinger’s instruction.

Circuit Court Correctly Determined that KUIC Finding of Reasonableness of
              Instruction is Supported by Substantial Evidence

             KUIC found that Gettelfinger’s instruction to take State Route 3

instead of the interstate on that particular day was reasonable since the employer

had authority to set routes to meet its needs and the route was shorter and would

reduce fuel costs – consistent with Gettelfinger’s testimony. KUIC noted Willis’s

                                         -14-
testimony that he believed traveling on State Route 3 would be unsafe and that he

felt that Gettelfinger’s choosing that route was based on a desire to punish Willis.

             KUIC found Gettelfinger to be more credible than Willis. And it

found that Willis failed to prove that traveling on State Route 3 presented risks to

his safety or that Gettelfinger was trying to punish Willis by directing him to use

State Route 3.

             As discussed by the circuit court, there was an obvious dispute

between Gettelfinger’s testimony and Willis’s testimony. And KUIC considered

both positions but found the reasons articulated by Gettelfinger and Reliable

Express more persuasive. Again, neither we nor the circuit court may substitute

our judgment on credibility or the weight of the evidence on this factual matter,

Thompson, 85 S.W.3d at 624, as the fact-finder (KUIC) has the exclusive authority

to judge credibility and weight of the evidence. Id. at 626. And even though the

evidence may have been conflicting, a reviewing court cannot disturb KUIC’s

finding of fact so long as it is supported by substantial evidence. Cecil, 381

S.W.3d at 245-46.

             Although we cannot disturb KUIC’s finding on reasonableness since

it is supported by substantial evidence (such as Gettelfinger’s testimony), we do

not discount Willis’s concerns that ordering a tractor-trailer to travel down a rural

highway through many small towns with frequent stops and starts might not


                                         -15-
always seem the safest or most expedient way to make deliveries. But we are also

aware that Willis indicated in his testimony he did not view travel on State Route 3

in his tractor-trailer as forbidden or illegal – especially since his truck was empty

so that weight limitations should not have been a problem. And based upon

Willis’s testimony and taped conversation with Gettelfinger, Willis told

Gettelfinger he had traveled on State Route 3 “years ago” – so KUIC may have

reasonably inferred that Willis’s knowledge about State Route 3 conditions was not

up-to-date.

              Other than his testimony about his concerns about driving a tractor-

trailer on State Route 3 and his taped comments about it being an old country road,

Willis did not introduce evidence about the condition of State Route 3 at the time

of the 2009 dispute. Willis told Gettelfinger on the taped phone call that he had

been on State Route 3 “years ago.” And he has not directed our attention to any

additional evidence presented to KUIC about the condition of this road at the time

of his 2009 dispute with Gettelfinger.

              Precedent from the somewhat similar administrative context of

workers’ compensation holds that the fact-finder has “the right to believe part of

the evidence and disbelieve other parts of the evidence whether it came from the

same witness or the same adversary party’s total proof.” Caudill v. Maloney’s

Discount Stores, 560 S.W.2d 15, 16 (Ky. 1977). In short, we do not believe KUIC


                                         -16-
was obligated to accept Willis’s opinion that State Route 3 was unsuitable for

tractor-trailer traffic – especially in the absence of other evidence about the

condition of the road.

             KUIC noted in its written order, albeit briefly, that Willis felt that

driving the tractor-trailer on a rural highway such as State Route 3 was unsafe. (In

its appellee’s brief, KUIC also correctly notes that Willis did not explicitly raise

safety concerns on his taped phone call with Gettelfinger in May 2009.) The

circuit court did not explicitly discuss Willis’s testimony about safety concerns in

its written opinion. But given that KUIC noted Willis’s expressed concerns about

safety yet found Willis failed to prove any risk with taking the employer’s

preferred route, KUIC obviously did not find Willis’s testimony persuasive and

rejected his argument that the employer’s instruction was unreasonable on safety

grounds. As we cannot substitute our opinion on credibility or weight of the

evidence particularly given the lack of other evidence backing up Willis’s

testimony on safety concerns, we cannot disturb KUIC’s finding that Gettelfinger’s

instruction was reasonable.

             We further decline Willis’s invitation to overturn the circuit court’s

affirmance of the KUIC disqualification decision on the basis of “common sense”

– rather than KUIC’s assessment of the evidence. Willis quotes Cantrell v.

Kentucky Unemployment Insurance Commission, 450 S.W.2d 235 (Ky. 1970) (also


                                         -17-
an unemployment disqualification case), for the proposition that “common sense

must not be a stranger in the house of the law.” Id. at 237. He argues that

common sense indicates that an instruction to drive a tractor-trailer weighing tens

of thousands of pounds and with a faulty transmission6 over a two-lane road is not

reasonable nor made in the best interests of the company nor its employees.

               As Willis notes, Cantrell involved a different ground for

disqualification. The Kentucky high court stated in Cantrell that it was “inhuman”

to hold that the claimant had voluntarily quit her job without good cause and was

thus disqualified from receiving unemployment benefits under the facts. Id. The

claimant had been replaced by the employer while taking time off work to care for

her dying husband and found the employer no longer had work to offer her after

her husband died. Id. at 236.

              Cantrell did not involve disqualification based on failure to obey

reasonable instructions so there was no finding concerning whether instructions

were reasonable. Instead, the issue was whether she had quit her job without good

cause. In short, Cantrell concerned different grounds for disqualification and

different facts, so it does not compel a reversal of KUIC’s decision here. Mindful



6
  Willis asserts in his reply brief that he told Gettelfinger of problems with his truck’s
transmission, citing to a page of his circuit court complaint. But pleadings – such as his
complaint – are not evidence. Cary v. Pulaski County Fiscal Court, 420 S.W.3d 500, 509 (Ky.
App. 2013). And Willis does not point to any evidence (such as testimony or documents)
showing that Gettelfinger knew of any transmission problems.

                                            -18-
of our lack of authority to substitute our judgment on weight and credibility of the

evidence, we cannot disregard KUIC’s properly supported factual findings and

decision as defying common sense based on our review of the record.

               We also note Willis’s assertion that it would have been practically

impossible for him to complete the delivery to Shepherdsville, Kentucky without

getting on I-65 and his contention that the map he submitted into evidence shows

this. Neither the circuit court nor KUIC explicitly discussed any allegations that it

would be practically or literally impossible to complete the delivery without

getting on the interstate. However, KUIC apparently did not regard Gettelfinger’s

instruction as impossible to perform since KUIC found it to be reasonable. Based

on our review of the map in the record, we cannot say the map compels a finding

that it would be totally impossible to travel from Indiana to Shepherdsville,

Kentucky without getting on the interstate. For example, nothing indicates that

this map covering much of Indiana and Kentucky shows every road in this vicinity.

               Willis also contends that KUIC overlooked key facts including

Gettelfinger’s specific instruction to not take the interstate7 and that such facts

show Gettelfinger’s instruction was unreasonably unclear and incomplete. Willis


7
  While KUIC did not explicitly discuss a specific instruction to stay off the interstate, it did note
that Willis had been directed by Gettelfinger to take State Route 3 and that Willis refused to take
the directed route on State 3 and drove to Louisville on the interstate. Though KUIC’s
discussion of the directions for the delivery was not extremely detailed, KUIC was obviously
aware that Willis had been directed to take State Route 3 and that he violated his employer’s
instructions by taking the interstate instead.

                                                -19-
asserts that State Route 3 ends somewhere north of the Indiana-Kentucky border

and that Gettelfinger did not instruct him to take an alternate route after State

Route 3 came to an end. But regardless of whether State Route 3 eventually

terminated north of the Kentucky/Indiana border, even Willis’s testimony indicates

that Willis understood that Gettelfinger was telling him to take State Route 3

through much of Indiana rather than the interstate and that Willis refused to do so.

And Willis has not pointed to any evidence that he asked Gettelfinger for

clarification about his driving route instructions once State Route 3 ended.

             Despite Willis’s challenges to the merits of KUIC’s factual findings,

reviewing courts do not have the authority to make their own factual findings.

Piper v. Singer Co., Inc., 663 S.W.2d 761, 763 (Ky. App. 1984). Instead, courts

must simply assess whether KUIC’s factual findings are supported by substantial

evidence. Thompson, 85 S.W.3d at 624. As KUIC’s factual findings are supported

by substantial evidence, neither we nor the circuit court may disturb them.

             In sum, since KUIC’s factual findings are supported by substantial

evidence and it correctly applied the law, the circuit court did not err in affirming

KUIC’s decision. Id. Further arguments in the briefs which are not discussed

herein have been determined to lack merit or relevancy to our resolution of this

appeal.




                                         -20-
                                CONCLUSION

           For the foregoing reasons, the judgment of the Jefferson Circuit Court

is hereby AFFIRMED.



           ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE
                                         KENTUCKY UNEMPLOYMENT
Stephen S. Willis, pro se                INSURANCE COMMISSION:
Louisville, Kentucky
                                         Joshua R. Hurley
                                         Frankfort, Kentucky




                                      -21-